DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 96 and 97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2019.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO 2004/016318).
Regarding claim 1, Kim discloses a mask (Figure 1) for covering areas of a wearer’s face, said mask comprising: a mask body (10), said mask body being constructed primarily of a material (20) that includes a cidal metal or cidal metal alloy wherein said cidal metal or cidal metal alloy is the major structural component of said mask body (e.g., silver fabric, Page 5, lines 1-5); said mask body being positioned to cover at least a portion of the wearer’s mouth, nose, or mouth and nose when said mask is worn on the wearer’s face (the mask is intended as a partial face covering the nose and mouth as is generally known from the art; Page 7, lines 13-22); and said mask having a filtering portion, said filtering 
Regarding claim 2, Kim further discloses wherein the filtering portion kills fungi, pathogens, and microorganisms (see e.g., Page 7, line 2-Page 8 line 18; see also instant disclosure at Paragraphs [0005] and [0042] which set forth silver as useable in the filtering portion and as such it is recognized by the instant disclosure as an art recognized equivalent material capable of performing the claimed functions and which must necessarily and inherently comprise the claimed effects of the material on microorganisms and the like). 
Regarding claim 3, Kim further discloses wherein the filtering portion filters dust and particles (Page 7, line 13-Page 8, line 18).
Regarding claim 8, Kim further discloses wherein a major structural component of the mask body is flexible mesh (20; Page 2, lines 15-20 set forth the mesh as a silver fabric and it can be seen in Figures 1-2 to comprise a major structural component of the mask body).
Regarding claim 10, Kim further discloses wherein the filtering portion is removable from the mask body (the silver fabric is attached to the inner side of the body and is removable as disclosed on Page 6, lines 7-13).
Regarding claim 13, Kim further discloses wherein the cidal metal is silver (Page 5, lines 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4, 5, 11, 12, 14-18, 21, 23-36, 39, 41-54, 57, 59-71, 74-86, and 89-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brunson (US 5,322,061).
Regarding claims 11, 12, 14, 25-32, 43-49, 67, and 75-81, Kim discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose the wire diameter or width of opening of the mesh so as to allow or prevent the penetration of a disinfectant or water through the mesh portion. 
Brunson teaches a disposable aerosol mask comprising a layer (150) which is gas permeable and liquid impermeable (Col. 9, lines 21-54 disclose the aperture size of the material as relevant to the passage of a liquid due to the effects of surface tension).
It would have been obvious to one of ordinary skill in the art at the time of filing to vary the opening size and wire diameter of the mesh so as to allow for the passage of a disinfectant (such as isopropyl alcohol) through the mesh while preventing the passage of a disinfectant (it is noted that the surface tension of a disinfectant is substantially lower than that of water, e.g., the surface tension of water is more than three times that of isopropyl alcohol at 20°C). In this manner the mask would be able to be sterilized or disinfected while preventing the passage of water which may comprise harmful microbes through the mesh while being worn. Varying the wire diameter and width of openings to be the claimed sizes would have been obvious to one of ordinary skill in the art the time of filing as since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Because of this it would have been known to vary the opening size and wire diameters relative to the surface tension as taught by Brunson to prevent the passage of water through the mask.
Regarding claims 50, 60-66, 82, and 89-95, Kim/Brunson teach the claimed invention substantially as set forth above for claims 1, 14, and 67. As set forth above, the instant disclosure sets 
Regarding claims 15, 33, 51, 68, and 83, Kim further discloses wherein the filtering portion kills fungi, pathogens, and microorganisms (see e.g., Page 7, line 2-Page 8 line 18; see also instant disclosure at Paragraphs [0005] and [0042] which set forth silver as useable in the filtering portion and as such it is recognized by the instant disclosure as an art recognized equivalent material capable of performing the claimed functions and which must necessarily and inherently comprise the claimed effects of the material on microorganisms and the like).
Regarding claims 16, 34, 52, 69, and 84, Kim further discloses wherein the filtering portion filters dust and particles (Page 7, line 13-Page 8, line 18).
Regarding claims 4, 5, 17, 18, 35, 36, 53, 54, 70, 71, 85, and 86, Kim discloses the claimed invention substantially as set forth above for claims 1, 14, 32, 50, 67, and 82 but does not explicitly disclose a perimeter barrier or stiffener wire to improve closure or position the mask relative the wearer’s nose. 
Brunson teaches (Figure 2) a perimeter barrier or stiffening wire (26; it’s considered a barrier around at least a portion of the perimeter as it’s on the outer edge of the mask body and is considered to meet the claim limitation as currently set forth) which is designed to improve closure between the mask body and the wearer’s face and especially the nose (Col. 4, lines 47-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the mask of Kim to comprise the stiffening wire on the nose portion of the mask so as to ensure the mask closely fits the nose and cheeks of the wearer which keeps the mask in place on the wearer’s face while helping prevent ingress of harmful substances around the outer edge of the top portion of the mask as taught by Brunson.
Regarding claims 21, 39, and 57, Kim further discloses wherein a major structural component of the mask body is flexible mesh (20; Page 2, lines 15-20 set forth the mesh as a silver fabric and it can be seen in Figures 1-2 to comprise a major structural component of the mask body; the mesh may be copper as set forth above).
Regarding claims 23, 41, 59, Kim further discloses wherein the filtering portion is removable from the mask body (the silver fabric is attached to the inner side of the body and is removable as disclosed on Page 6, lines 7-13).
Regarding claims 24, 42, and 74, Kim further discloses wherein the cidal metal is silver (Page 5, lines 1-5).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shao (US 2004/0163649).
Regarding claims 6 and 7, Kim discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose folds or pleats on the mask body. 
Shao teaches a disposable face mask comprising pleats (23, Figure 1; it is noted that a pleat is a type of fold and is being applied to each limitation as they both depend from claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the mask body of Kim to comprise the pleats or folds of Shao as they are a well-known mask feature which increases the surface area of the filtering portion while the overlapping allows for a reduced chance of particulates passing through the mask body.
Claims 19, 20, 37, 38, 55, 56, 72, 73, 87, and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brunson, and further in view of Shao (US 2004/0163649).
Regarding claims 19, 20, 37, 38, 55, 56, 72, 73, 87, and 88, Kim/Brunson teach the claimed invention substantially as set forth above for claims 14, 32, 50, 67, and 82, but do not explicitly disclose folds or pleats on the mask body. 
Shao teaches a disposable face mask comprising pleats (23, Figure 1; it is noted that a pleat is a type of fold and is being applied to each limitation as they both depend from claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the mask body of Kim/Brunson to comprise the pleats or folds of Shao as they are a well-known mask feature which increases the surface area of the filtering portion while the overlapping allows for a reduced chance of particulates passing through the mask body.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chu (US 2006/0201513).
Regarding claim 9, Kim discloses the invention substantially as set forth above for claim 1, but does not explicitly discloses wherein the mask body is rigid.
Chu teaches a face mask comprising a rigid body formed from a main structural component (Figures 1-3, Paragraphs [0067], [0054], and [0059] disclose the use of a woven or mesh filtering material along with a stiffener element attached thereto to create a rigid mask body). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the mask body of Kim to comprise a rigid main body so as to allow for the mask to be folded and reused .
Claims 22, 40, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Brunson, and further in view of Chu.
Regarding claims 22, 40, and 58, Kim/Brunson teach the claimed invention substantially as set forth above for claims 14, 32, and 50, but do not explicitly disclose wherein the mask body is rigid.
Chu teaches a face mask comprising a rigid body formed from a main structural component (Figures 1-3, Paragraphs [0067], [0054], and [0059] disclose the use of a woven or mesh filtering material along with a stiffener element attached thereto to create a rigid mask body). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the mask body of Kim/Brunson to comprise a rigid main body so as to allow for the mask to be folded and reused multiple times while retaining a tight seal around the user’s face while being worn as taught by Chu (Paragraphs [0012]-[0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN L ZAMORY/Examiner, Art Unit 3783                 

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783